Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner refers to the action of October 29, 2020 where the indication of allowability and reasons for allowance were identified with regards to the claims 19 and 20, claim 19 having now been amended into being the independent claim from which all other claims depend. 
The Examiner notes additional references provided in the 892 accompanying this action, to indicate further prior art found closest to the claimed subject matter.  In particular, WO 2014/086703 to Nielsen, discloses a method of attaching an element (Fig. 7, 112) to a blade surface (116) utilizing a structural bond (118) and an outer elastic element (126) which serves to contain adhesive and shape the structural bond element beneath.  This differs from the Applicant’s invention, most particularly, in that the elastic element is not, itself, bonded to the blade surface and thus not an elastic bond.  US 2012/0100005 to Ostergaard Kirstensen et al., discloses a method of affixing a blade attachment (Fig. 2, 62) to a blade surface (12) but utilizes an inner flexible bond, (double sided tape) to lightly affix the blade while a solid structural bond (72) is applied to the outer.  By this system Ostergaard attaches a temporary flex bond to locate the object then surrounds it with a structural solidified material adhesive bond to prevent fluids, ice, and motion.  Applicant’s invention instead provides an internal structural bond for stability, and an outer elastic bond to allow flexing of the device during strain without cracking or damaging the interface region where airflow and moisture move along the blade surface and then to the outer attachment. This provides a method of preventing moisture that is more resistance to cracking, as it can flex, while still having the internal structural attachment solidity of the more solid bond. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA R BEEBE/Examiner, Art Unit 3745              

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747